Citation Nr: 0710004	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  02-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to May 
1945, and from September 1946 to July 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which found that new and material evidence had not 
been received to reopen a previously denied claim of service 
connection for a left knee disorder.

The veteran provided testimony at hearings before a Veterans 
Law Judge (VLJ) of the Board in January 2002 and before 
another VLJ in October 2002.  Transcripts of both hearings 
are of record.

In February 2003, the Board determined that new and material 
evidence had been received to reopen the previously denied 
claim, but that additional evidence was required for a full 
and fair adjudication on the merits of the underlying claim 
of service connection for a left knee disorder.  The Board 
initially undertook this development on its own pursuant to 
the provisions of 38 C.F.R. § 19.9(a)(2).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated that regulatory 
provision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, the Board remanded the case in November 2003 for 
development, to include obtaining additional service 
personnel records and an examination which addressed the 
etiology of the veteran's left knee disorder. 

The case was then returned to the Board in February 2006.  At 
that time it was noted that the VLJ who conducted the October 
2002 hearing was no longer employed by the Board.  Pursuant 
to 38 C.F.R. § 20.707, the Board Member who conducts a 
hearing shall participate in the final determination of the 
claim.  Therefore, the Board inquired as to whether a new 
hearing was desired, and the veteran indicated in March 2006 
that he did desire a new Board hearing.  Accordingly, the 
Board remanded this case in April 2006 to comply with the 
request for a new hearing.

The veteran subsequently provided testimony at a hearing 
before the undersigned VLJ in June 2006.  A transcript of 
this hearing has been associated with his VA claims folder.

Following the June 2006 hearing, the Board remanded the case 
again in July 2006 in order to request additional service 
personnel records.  The case has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

For good cause shown, the veteran's case has been advanced on 
the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

The Board notes that the veteran submitted additional 
evidence to the Appeals Management Center (AMC) in 
Washington, D.C., in February 2007, after the most recent 
Supplemental Statement of the Case in December 2006.  
However, the evidence submitted appears to be duplicate 
copies of medical records already on file detailing the 
veteran's left knee problems, as well as additional 
statements from the veteran in which he essentially 
reiterates his contentions of left knee problems since 
service.  Thus, no new facts or contentions which might raise 
a new basis for granting the claim are presented by this 
statement.  Consequently, even though it does not appear the 
veteran waived his right to the RO's review of the records, 
such referral is not required as they do not constitute 
pertinent evidence to the veteran's appeal.  38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current left knee 
disorder is causally related to active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's left 
knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Board acknowledges 
that it does not appear the veteran was provided with such 
pre-adjudication notice prior to the June 2001 rating 
decision that is the subject of this appeal.  Nevertheless, 
the United States Court of Appeals for the Federal Circuit 
has indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Here, the veteran was sent the requisite notification letters 
in April 2004, November 2004, and July 2006.  Taken together, 
these letters informed the veteran of the criteria necessary 
to establish service connection for the claimed disability, 
as well as what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the July 
2006 letter contained the information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical and 
personnel records as well as VA and private medical records 
pertinent to the years after service are in the claims file.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  The Board acknowledges that it was contended 
at the June 2006 hearing that he was treated for injuries to 
both knees in 1947.  Accordingly, the Board remanded this 
case in July 2006 to request such records, and such a request 
was made later that same month.  However, the only records 
obtained were dated in 1945.  The veteran's representative 
contended in a March 2007 statement that an additional 
request should be made to obtain the 1947 records.  
Nevertheless, the Board notes that records from 1947 were 
specifically requested, and no such records were found.  
Therefore, the Board concludes that an additional records 
request is not warranted based upon the facts of this case.  
Further, the Board notes that the veteran was accorded a VA 
medical examination in May 2005 which addressed the etiology 
of his current left knee disorder.  Consequently, the Board 
concludes that the duty to assist has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran essentially contends that he injured both knees 
while on active duty.  He also indicated that his left knee 
disorder was due to parachute jumps he made during active 
service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left knee 
disorder.

Initially, the Board finds that a thorough review of the 
veteran's service medical records discloses no findings 
indicative of left knee problems while on active duty.  
Further, his June 1947 discharge examination found him to 
have no musculoskeletal defects.  However, his DD Form 214 
for his second period of active duty confirms that he did 
undergo basic airborne training and was awarded a 
parachutist's badge.  Thus, the Board must conclude that the 
veteran did make multiple parachute jumps during active 
service, even though it does not concede that he injured his 
left knee as a result of these jumps.

The Board notes that a January 1948 VA discharge summary 
report reflects findings regarding a right knee problem, 
diagnosed as traumatic arthritis.  In addition, a February 
1948 VA X-ray report diagnoses traumatic arthritis, right 
knee.  However, there are no findings regarding a left knee 
disorder in these records.  In fact, the first competent 
medical evidence of a left knee disorder appears to be 
records dated in 1980, more than 30 years after his 
separation from active duty.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board observes that the veteran's post-service medical 
records, beginning in 1980, note a reported history of an in-
service left knee injury.  For example, records dated in 
January 1980 note that he reported an old injury in which he 
twisted his knee on a parachute jump 30 years earlier.  
Nevertheless, no additional comments or opinions were made 
regarding the veteran's reported history.  Bare transcription 
of history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

The Board also notes that at his June 2006 hearing, the 
veteran referred to an August 2000 private medical statement 
as supporting his claim.  However, a review of the statement 
itself reflects that the clinician reported that total knee 
arthroplasty done in February 2000 was directly related to 
the discharge diagnosis of traumatic arthritis of the right 
knee.  In short, the opinion was in reference to the 
veteran's right knee and not the left.  The veteran's right 
knee is not the subject of this appeal.

The Board further notes that, in accord with November 2003 
remand directives, the veteran underwent a VA medical 
examination in May 2005 in regard to his left knee.  The 
examiner noted that the veteran's claims folder had been 
reviewed.  Following examination, the examiner diagnosed 
bilateral total knee arthroplasty with satisfactory stability 
and minor limitation of motion.  The examiner also opined 
that the veteran's current left knee disorder was not related 
to any specific incident in the service or related to any 
service to include parachute jumping.  Moreover, the examiner 
stated that it was not possible to give any opinion whether 
the left knee developed arthritis within one year of the 
veteran's July 1947 discharge.  No competent medical evidence 
is of record which specifically refutes this opinion.

In summary, there is no competent medical evidence of any 
left knee problems while on active duty, the first competent 
medical evidence of a current disability was many years after 
the veteran's separation from active duty, and the May 2005 
VA examiner's opinion is against a finding that it is 
causally related to active service.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application in reaching the decision in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Therefore, this claim must be 
denied.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


